                                        Case 2:14-cv-01347-GMN-EJY Document 95 Filed 08/26/21 Page 1 of 3




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                        Email: jlr@skrlawyers.com
                                    4
                                        SEMENZA KIRCHER RICKARD
                                    5   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    6   Telephone: (702) 835-6803
                                        Facsimile: (702) 920-8669
                                    7
                                    8   Attorneys for Defendants Green Valley
                                        Village Community Association,
                                    9   Assured Real Estate, Inc., and
                                        Joseph Yakubik
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                                                             DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                         THOMAS LAYTON,                                       Case No. 2:14-cv-01347-GMN-EJY
                                   13
                                                                                              STIPULATION AND ORDER TO
                                   14                                                         EXTEND DEADLINE FOR FIRST
                                                                      Plaintiff,
                                                                                              STATUS REPORT
                                   15
                                         v.                                                  (FIRST REQUEST)
                                   16
                                         GREEN VALLEY VILLAGE
                                   17    COMMUNITY ASSOCIATION, a Nevada
                                         not for profit Corporation dba GREEN
                                   18
                                         VALLEY VILLAGE HOA; ASSURED
                                   19    REAL ESTATE, INC., a Nevada
                                         Corporation; JOSEPH YAKUBIK, an
                                   20    individual; DOES I-X, inclusive; and ROE
                                         CORPORATION XI-XX, inclusive,
                                   21
                                   22                                  Defendants.

                                   23
                                               This stipulation is entered into between Plaintiff Thomas Layton ("Plaintiff"), In Proper
                                   24
                                        Person, and Defendants Green Valley Village Community Association dba Green Valley Village
                                   25
                                        HOA ("GVV HOA") and Assured Real Estate, Inc. ("Assured") (GVV HOA and Assured are
                                   26
                                        collectively referred to herein as, the "Defendants") by and through their counsel of record.
                                   27
                                        ///
                                   28


                                                                                       1
                                        Case 2:14-cv-01347-GMN-EJY Document 95 Filed 08/26/21 Page 2 of 3




                                    1                                                   I.
                                                                                     RECITALS
                                    2
                                                1.      On July 20, 2021, the Court entered a Minute Order (ECF No. 90), and ordered
                                    3
                                        the parties to file a status report informing the Court of the status of Plaintiff's actions and the
                                    4
                                        status of this case and that the parties shall file additional status reports every 90 days.
                                    5
                                                2.      On August 6, 2021, Counsel for Plaintiff filed a Motion to Withdraw (ECF No.
                                    6
                                        91).
                                    7
                                                3.      On August 19, 2021, the Court entered a Minute Order (ECF No. 92) scheduling a
                                    8
                                        Zoom hearing on Plaintiff’s Motion to Withdraw and to address the deadline for the status
                                    9
                                        reports. The hearing was held on August 25, 2021 at 9:00 a.m.
                                   10
                                                4.      On August 25, 2021, the Court entered a Minute Order (ECF No. 93) and granted
                                   11
                                        Plaintiff’s Motion to Withdraw and instructed counsel for Defendants to prepare a stipulation
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                        and proposed order for District Judge Navarro that would grant Plaintiff additional time to retain
                                   13
                                        counsel who could then work with Defendant's counsel to prepare a status report as required by
                                   14
                                        the Court.
                                   15
                                                5.      A status report in this matter is currently due on August 27, 2021.
                                   16
                                        ///
                                   17
                                        ///
                                   18
                                        ///
                                   19
                                        ///
                                   20
                                        ///
                                   21
                                        ///
                                   22
                                        ///
                                   23
                                        ///
                                   24
                                        ///
                                   25
                                        ///
                                   26
                                        ///
                                   27
                                        ///
                                   28


                                                                                       2
                                        Case 2:14-cv-01347-GMN-EJY Document 95 Filed 08/26/21 Page 3 of 3




                                    1                                                 II.
                                                                                 STIPULATION
                                    2
                                               NOW THEREFORE, the parties agree and stipulate as follows:
                                    3
                                               The deadline for the filing of the first status report shall be extended for a period of two
                                    4
                                        weeks, to September 10, 2021, with status reports then due every 90 days from this date. This
                                    5
                                        shall give Plaintiff additional time to retain new counsel.
                                    6
                                        DATED this 25th day of August 2021.                   DATED this 25th day of August 2021.
                                    7
                                        SEMENZA KIRCHER RICKARD
                                    8
                                        /s/ Jarrod L. Rickard                                 /s/ Thomas Layton
                                    9   Lawrence J. Semenza, III, Esq., Bar No. 7174          29 Myrtle Beach Drive
                                        Christopher D. Kircher, Esq., Bar No. 11176           Henderson, Nevada 89074
                                   10
                                        Jarrod L. Rickard, Esq., Bar No. 10203
                                   11   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                        Attorneys for Defendants Green Valley                 Plaintiff Thomas Layton In Proper Person
                                   13   Village Community Association,
                                        Assured Real Estate, Inc., and
                                   14
                                        Joseph Yakubik
                                   15
                                                                               ORDER
                                   16
                                   17
                                   18                                           IT IS SO ORDERED.
                                   19
                                                                                Dated this ____
                                                                                            26 day of August, 2021.
                                   20
                                   21
                                   22                                           ___________________________
                                                                                Gloria M. Navarro, District Judge
                                   23                                           UNITED STATES DISTRICT COURT

                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                      3
